      Case 1:19-cv-00021-VSB-BCM Document 420 Filed 09/10/21 Page 1 of 1




September 9, 2021


Via ECF
Hon. Barbara Moses
United States Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse                                    9/10/21
500 Pearl Street
New York, NY 10007

Re:    DISH Network L.L.C. et al. v. Asia TV USA Ltd., et al. (Case No. 19-cv-00021)

Dear Judge Moses:

Defendants Asia TV USA Ltd., Asia Today Ltd., and Living Communications Inc. submit this
letter motion in connection with the upcoming in-person status conference scheduled for Tuesday,
September 14, 2021 at 10:00 a.m. EDT. See Dkt. No. 411.

We write to respectfully request the Court’s permission to remotely appear for the status
conference, or, in the alternative, to adjourn the status conference to September 28, 2021 at a time
convenient to the Court. It has only recently come to my attention that the date of the status
conference and necessary attendant travel to New York conflict with Yom Kippur and related
religious celebrations with my family, which are scheduled to begin on September 14th and in
observance of which I will be unable to work or travel from September 15th through 16th. I would
greatly appreciate any flexibility the Court may be able to provide.

This is the second request to adjourn this status conference, the first of which was granted upon
joint application by the parties to amend the case management schedule. See Dkt. Nos. 410 and
411. We have discussed this request with Plaintiffs’ counsel, who kindly consented to the same
and is also available on the date listed above.



Respectfully submitted,                  Application GRANTED. The September 14, 2021 conference is
                                         ADJOURNED to September 28, 2021 at 10:00 a.m. This will
                                         be a telephonic conference. At the scheduled date and time, the
                                         parties shall dial (888) 557-8511 and enter the access code
                                         7746387. In advance of the conference, and no later than
Robert M. Barta, Esq.                    September 21, 2021, the parties shall submit a joint letter,
BARTA | TATE                             updating the Court on the progress of discovery. SO ORDERED.

cc:    Counsel for Plaintiffs
                                         ________________________
                                         Barbara Moses
                                         United States Magistrate Judge
                                         September 10, 2021
